SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S-1/A, Amendment #3, of Amwest Imaging Inc., of our report dated June 1, 2010 on our audit of the financial statements of Amwest Imaging Inc. as of April 30, 2010, and the related statements of operations, stockholders’ equity and cash flows for the period from inception on April 7, 2010 through April 30, 2010, and the reference to us under the caption “Experts.”We have not reviewed the August 31, 2010 interim financial statements included in the S-1/A, Amendment #3. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada September 13, 2010 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
